     Case 4:19-cr-00170-WTM-CLR Document 94 Filed 04/01/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA                     CASE NO: 4:19-CR-170


V.




LORI WILSON
       a/k/a "LORETTA
       LIGHTNINGBOLT"


                                        ORDER


       The government's motion for a limited unsealing of Grand Jury Testimony in

accordance with Fed. R. Crim. P. 6(3)(0)(v) is GRANTED. The government will

supply the prosecuting attorney for the Army in Michael Wilson's case a digital

copy of the transcript of the grand jury testimony at issue, and that copy may be

made available for defense. No further copies of the transcript will be made, and no

further distribution will be granted.
                              .^ 7**
       SO ORDERED this      /      day of MaiTli, 2021.




                                        WILLIAM T. MOORE, JR., JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
